 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    STEPHEN GARCIA,                                     No. 2:19-cv-188-TLN-EFB PS
12                        Plaintiff,
13               v.                                       ORDER AND FINDINGS AND
                                                          RECOMMENDATIONS
14    DEPUTY HIEHLIE,
15                        Defendant.
16

17           Plaintiff seeks leave to proceed in forma pauperis pursuant to 28 U.S.C. 1915.1 His

18   declaration makes the showing required by 28 U.S.C. §1915(a)(1) and (2). See ECF No. 2.

19   Accordingly, the request to proceed in forma pauperis is granted. 28 U.S.C. § 1915(a).

20           Determining that plaintiff may proceed in forma pauperis does not complete the required

21   inquiry. Pursuant to § 1915(e)(2), the court must dismiss the case at any time if it determines the

22   allegation of poverty is untrue, or if the action is frivolous or malicious, fails to state a claim on

23   which relief may be granted, or seeks monetary relief against an immune defendant. As discussed

24   below, plaintiff’s complaint fails to state a claim and must be dismissed.

25   /////

26   /////

27
             1
              This case, in which plaintiff is proceeding in propria persona, was referred to the
28   undersigned under Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).
                                                       1
 1           Although pro se pleadings are liberally construed, see Haines v. Kerner, 404 U.S. 519,
 2   520-21 (1972), a complaint, or portion thereof, should be dismissed for failure to state a claim if it
 3   fails to set forth “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.
 4   Corp. v. Twombly, 550 U.S. 544, 562-563, 570 (2007) (citing Conley v. Gibson, 355 U.S. 41
 5   (1957)); see also Fed. R. Civ. P. 12(b)(6). “[A] plaintiff’s obligation to provide the ‘grounds’ of
 6   his ‘entitlement to relief’ requires more than labels and conclusions, and a formulaic recitation of
 7   a cause of action’s elements will not do. Factual allegations must be enough to raise a right to
 8   relief above the speculative level on the assumption that all of the complaint’s allegations are
 9   true.” Id. at 555 (citations omitted). Dismissal is appropriate based either on the lack of
10   cognizable legal theories or the lack of pleading sufficient facts to support cognizable legal
11   theories. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990).
12           Under this standard, the court must accept as true the allegations of the complaint in
13   question, Hospital Bldg. Co. v. Rex Hosp. Trustees, 425 U.S. 738, 740 (1976), construe the
14   pleading in the light most favorable to the plaintiff, and resolve all doubts in the plaintiff’s favor,
15   Jenkins v. McKeithen, 395 U.S. 411, 421 (1969). A pro se plaintiff must satisfy the pleading
16   requirements of Rule 8(a) of the Federal Rules of Civil Procedure. Rule 8(a)(2) requires a
17   complaint to include “a short and plain statement of the claim showing that the pleader is entitled
18   to relief, in order to give the defendant fair notice of what the claim is and the grounds upon
19   which it rests.” Twombly, 550 U.S. at 555 (citing Conley, 355 U.S. at 47).
20           Plaintiff’s complaint is filled with unintelligible and fanciful allegations that fail to state a
21   claim upon which relief may be granted. Plaintiff alleges that he is “King Tut of Egypt” and that
22   he has an ancient gold coffin in his penthouse at the Grand Sierra Resort in Reno, Nevada. ECF
23   No. 1 at 2. He also claims that he is Brian Sandoval, the former governor of Nevada, as well as
24   Scott Jones, the current Sheriff of Sacramento County, California. Id. He claims that he has
25   worked as a sheriff for the past two decades, but has never been paid. Id. He also claims that
26   while he was standing in front of a building, a deputy sheriff put a net over his head and arrested
27   him. Id. When plaintiff was in court, he allegedly attempted to explain to the judge that he was
28   Scott Jones, but the judge did not believe him. Id. He claims that this is a breach of a contract.
                                                          2
 1   He appears to contend that the judge should have been aware of the contract because the United
 2   Nations sent a copy of it to every county. Id. at 3. Plaintiff further alleges that he previously
 3   worked for Scotland Yard, where he was awarded a purple heart after he caught an individual
 4   suspected of committing a mass murder. Id.
 5          These vague and fanciful allegations are largely incomprehensible and fail to state a claim
 6   for relief. Furthermore, the allegations are plainly frivolous under 1915(e)(2) because they lack
 7   even “an arguable basis in law or in fact,” and appear “fanciful,” “fantastic,” and “delusional.”
 8   Neitzke v. Williams, 490 U.S. 319, 325, 328 (1989). Accordingly, plaintiff’s complaint must be
 9   dismissed without leave to amend. See Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)
10   (“Under Ninth Circuit case law, district courts are only required to grant leave to amend if a
11   complaint can possibly be saved. Courts are not required to grant leave to amend if a complaint
12   lacks merit entirely.”).
13          Accordingly, it is hereby ORDERED that plaintiff’s request for leave to proceed in forma
14   pauperis (ECF No. 2) is granted.
15          Further, it is RECOMMENDED that:
16          1. Plaintiff’s complaint be dismissed without leave to amend pursuant to 28 U.S.C.
17   § 1915(e) for failure to state a claim and as frivolous; and
18          2. The Clerk be directed to close the case.
19           These findings and recommendations are submitted to the United States District Judge
20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
21   after being served with these findings and recommendations, any party may file written
22   objections with the court and serve a copy on all parties. Such a document should be captioned
23   “Objections to Magistrate Judge’s Findings and Recommendations.” Failure to file objections
24   within the specified time may waive the right to appeal the District Court’s order. Turner v.
25   Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
26   DATED: March 28, 2019.
27

28
                                                        3
